Citation Nr: 1550209	
Decision Date: 12/01/15    Archive Date: 12/10/15

DOCKET NO.  14-11 230	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUES

1.  Entitlement to service connection for a skin rash.

2.  Entitlement to service connection for a left ankle disability.

3.  Entitlement to service connection for a low back disorder, to include spondylolysis without spondylolisthesis.

4.  Entitlement to service connection of hemorrhoids.

5.  Entitlement to service connection for a psychiatric condition, to include posttraumatic stress disorder (PTSD), anxiety, and depression.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



WITNESSES AT HEARING ON APPEAL

Veteran and his wife


ATTORNEY FOR THE BOARD

C. Jones, Associate Counsel


INTRODUCTION

The Veteran had active military service from October 1970 to June 1985.  His Form DD 214 also indicates 3 years, 11 months and 26 days of prior active service.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2011 rating decision of the Department of Veterans' Affairs (VA) Regional Office (RO) in Waco, Texas, which denied service connection for hemorrhoids, a low back disorder, depression, anxiety disorder, a left ankle disability, skin rash and PTSD.

The appellant and his wife testified before the undersigned at a Board hearing in September 2015.  A transcript of the hearing has been reviewed and associated with the claims file.

The Board notes that the Veteran filed separate claims of service connection for PTSD, depression, and anxiety.  However, pursuant to the holding of the United States Court of Appeals for Veterans Claims (Court) in Clemons v. Shinseki, 23 Vet. App. 1, 5-6 (2009), the Board has combined and recharacterized the Veteran's multiple service connection claims for psychiatric disorders as a claim of service connection for a psychiatric disorder, to include PTSD, anxiety and depression, as set forth on the title page.

The issues of entitlement to service connection for a psychiatric disorder, hemorrhoids and a low back disability are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

On the record of the September 2015 Board hearing and in subsequent correspondence received in September 2015, prior to the promulgation of a decision in the appeal, the Veteran indicated that he wanted to withdraw the appeal as to the claims of service connection for a skin rash and left ankle disability.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal have been met with respect to the issue of service connection for a skin rash.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).

2.  The criteria for withdrawal of a substantive appeal have been met with respect to the issue of entitlement to service connection a left ankle disability.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. §§ 20.202, 20.204(b), (c) (2015).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105(d)(5); 38 C.F.R. § 20.202.  At any time before the Board promulgates a decision, an appellant or his or her authorized representative may withdraw a substantive appeal as to any or all issues either on the record at a hearing or in writing.  38 C.F.R. § 20.204. 

On the record at the September 2015 Board hearing and in subsequent correspondence received in September 2015, the Veteran indicated that he wished to withdraw his appeal as to the issues of service connection for a skin rash and left ankle disability.  The withdrawal was received by the Board prior to the promulgation of a decision on the appeal.  As such, there remain no allegations of error of fact or law for appellate consideration as to these issues.  The Board has no jurisdiction to review the appeal of the denial of service connection for a skin rash and left ankle disability, and the appeal is dismissed.  See 38 C.F.R. § 20.202.


ORDER

The appeal on the issue of entitlement to service connection for a skin rash is dismissed.

The appeal on the issue of entitlement to service connection for a left ankle disability is dismissed.


REMAND

At the outset, the Board notes that during the September 2015 Board hearing, the appellant reported additional VA treatment for his psychiatric disorder and hemorrhoids.  On remand, outstanding VA treatment records should be obtained.  

The appellant asserts that his hemorrhoids had their onset during military service and have continued since that time.  A review of the service treatment records reveals that he had a hemorrhoidectomy in 1973.  A small solitary internal hemorrhoid was found on clinical evaluation during the January 1985 separation examination.  In testimony provided during the Board hearing, the Veteran reported that he still had hemorrhoids, which he treated with hemorrhoid cream.  Additionally, in a November 2013 VA record a small internal hemorrhoid was seen during a colonoscopy procedure.  The Board notes that the Veteran has not been afforded a VA examination with regard to his claim of service connection for hemorrhoids.  On remand an examination should be provided.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

The appellant also contends that his low back disability had its onset during military service.  A review of service treatment records demonstrates that the appellant was treated for exercise induced back pain in 1974, which was determined to have resolved.  Although the January 1985 separation examination revealed a normal clinical evaluation of the spine, in the accompanying report of medical history, the appellant reported recurrent back pain.  Post-service VA medical records demonstrate complaints of chronic low back pain.  A December 2011 x-ray of the lumbar spine revealed spondylolysis and mild to moderate degenerative changes in the lumbar spine.  The Board notes that the Veteran has not been afforded a VA examination in conjunction with his low back disability claim.   On remand, the appellant should be afforded an examination and an opinion should be obtained.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).

With regard to the claim of service connection for a psychiatric disorder, VA medical records dated in June 2010 noted a diagnosis of generalized anxiety disorder.  The Veteran was afforded a VA examination in January 2011.  The examiner diagnosed alcohol abuse and personality disorder.  He noted that there was no evidence of significant anxiety during the interview and the symptoms the appellant did reported were not consistent with the usual anxiety disorder.  Further, the symptoms that the Veteran referred to as anxiety disorder symptoms were not severe enough to require continuous medication.  Subsequent VA medical records dated from February 2012 to February 2014 demonstrate diagnoses of depression and anxiety.  The records also indicate that a diagnosis of PTSD was suggested.

Based on a review of the January 2011 VA examination report and subsequent evidence, the Board finds that an additional VA examination should be provided on remand.  In this regard, it is not clear whether the Veteran did not have a diagnosis of anxiety at the time of the VA examination or if he only failed to exhibit severe symptoms of the condition.  Also, later VA medical records demonstrate a diagnosis of depression and suggest that the Veteran meets the criteria for a diagnosis of PTSD.  Thus, an additional examination is needed to identify the appellant's current psychiatric disorders and determine if the conditions are related to his period of military service.  

Accordingly, the case is REMANDED for the following action:

1.  Obtain all outstanding VA medical records regarding treatment for hemorrhoids and a psychiatric disorder.

2.  Schedule the Veteran for a VA examination to determine the etiology of his hemorrhoids.  The claims file, including a copy of this remand, must be reviewed by the examiner and such review should be noted in the examination report.

The examiner is to note whether a hemorrhoid is present and also identify any residual of the 1973 hemorrhoidectomy.  Thereafter, the examiner should provide an opinion as to whether it is at least as likely as not (50 percent or greater possibility) that hemorrhoids had their onset during military service or are otherwise related to such service.  

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner must also consider the Veteran's reports of self-treating the hemorrhoids with cream.

3.  Schedule the Veteran for a VA examination to determine the etiology of any low back disability.  The claims file, including this remand, must be reviewed by the examiner and such review must be noted in the examination report.

The examiner should identify all low back disabilities found on examination.  

For each diagnosed low back disability, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed low back disability had its onset during military service or is otherwise related to such service?

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner must discuss the lay statements of record.

4.  Schedule the Veteran for a VA examination to determine the etiology of any diagnosed psychiatric disorder.  The claims file, including a copy of this remand, must be reviewed by the examiner and such review should be noted in the examination report.

The examiner should identify all current psychiatric disorders found on examination, including PTSD, anxiety and depression.

For each diagnosed psychiatric disability, the examiner must provide an opinion as to whether it is at least as likely as not (50 percent or greater probability) that any diagnosed psychiatric disorder had its onset during military service or is otherwise related to such service.

If PTSD is diagnosed, the specific in-service stressor must be identified.

The examiner must provide a rationale for all opinions provided.  If an opinion cannot be made without resort to speculation, the examiner should provide an explanation as to why this is so and note what, if any, additional evidence would permit such an opinion to be made.

The examiner must discuss the lay statements of record.

5.  If the benefits sought on appeal are not granted the appellant and his representative should be provided with a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
ERIC S. LEBOFF
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


